Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment submitted on May 12, 2021.
	Claims 1-8, 10-12, 14-20, 22-33 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-3, 8, 11-12, 16-18 were rejected under 35 U.S.C. 103 as being unpatentable over Messer et al. US Patent Publication No. 2003/0084435 in view of Che US Patent Publication No. 2017/0353397 and Barsness et al. US Patent Publication No. 2010/0205137.
Applicant submitted that claims 1, 16, and 20 are allowable because the claims have been amended to include the subject matter of dependent claim 21.
In response, claims 1 and 20 are allowable based on the amendment to the claims.  However, the amendment to claim 16 does not place the claim in condition for allowance because the claim is directed to a method and differs in scope than claims 1 and 20.  Claim 16 recites the following limitations, which are contingent limitations,
when the first latency is higher than the second latency and the external edge resource satisfies the security metric, offloading, by executing an instruction with the processor, the section of the application to the external edge resource; and
when the first latency is higher than the second latency and the external edge resource does not satisfy the security metric, causing, by executing an instruction with the processor, the section of the application to be executed locally.

Regarding contingent limitations, MPEP 2111.04 states,
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the 

In this case, the claim does not require the step of “causing, by executing an instruction with the processor, the section of the application to be executed locally” because the claim does not require the conditions of “when the first latency is higher than the second latency and the external edge resource does not satisfy the security metric” being met.  The claim does not require executing the section of the application locally based on the conditions.  Furthermore, the claim does not require condition, “when the first latency to be higher than the second latency” because the claim does not require that there is a determination that the first latency is higher than the second latency, and the invention may be practiced without the first latency being higher than the second latency. 
The interpretation of claim 16 differs from the claims 1 and 20, which are directed to a device and storage medium comprising instructions and are claiming the structure to perform functions.  See MPEP 2111.04 (The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Messer et al. US Patent Publication No. 2003/0084435 (“Messer”) in view of Che US Patent Publication No. 2017/0353397 (“Che”), Barsness et al. US Patent Publication No. 2010/0205137 (“Barsness”), and Bade et al. US Patent Publication No. 2008/0046960 (“Bade”).

Regarding claim 16, Messer teaches a method comprising: 
determining, by executing an instruction with a processor, whether a section of an application to be executed by the device is available to be offloaded (para. [0034] load splitting engine… determine 
determining, by executing an instruction with the processor, whether to offload the section of the application to an external resource (para. [0043] make a determination that the program will perform “better” if the computationally intensive portions of the program are offloaded to a much more powerful host device 220.  para.[0049] determines whether execution will be more responsive  or have increased performance with respect to some other metric using the more capable host device); and 
offload the section of the application to the external resource (para. [0052] software program is executed cooperatively, one portion executing on the embedded device and another portion executing on the host device).
Messer does not expressly teach that the external resource is an external edge resource.
Messer does not teach:
determining, by executing an instruction with the processor, a first latency of the processor in executing the section of the application; 
determining, by executing an instruction with the processor, a second latency associated with an external edge resource available to execute the section of the application;
 determining, by executing an instruction with the processor, whether to offload the section of the application to the external edge resource based on the first latency and the second latency; 
in response to determining that the section of the application should be offloaded to the external edge resource, determining, by executing an instruction with the processor, whether the external edge resource satisfies a security metric associated with the section of the application;
when the first latency is higher than the second latency and the external edge resource satisfies the security metric, offloading, by executing an instruction with the processor, the section of the application to the external edge resource; and when the first latency is higher than the second latency and the external edge resource does not satisfy the security metric, causing, by executing an instruction with 
Che discloses offloading an application or a section of the application to an external edge resource (para. [0010] servers, e.g. edge device, allows client devices to offload applications.  edge devices may be used to execute offload applications.  para. [0011] “server” is the device to which the application is offloaded.  para. [0017] offloading options using offload manage…. client offloads an application to a remote server.  para. [0022] with the GPU information from the servers, evaluates offloading options.  offload a portion of the particular application).
Messer and Che come from a similar field of endeavor of offloading a section of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Messer with Che by providing an edge resource for offloading the section of the application.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to have provided additional, nearby resources for offloading, and Che would have enabled efficient execution of tasks (para. [0010]).
Barsness teaches: 
determining, by executing an instruction with the processor, a first latency of a processor in executing a section of the application; determining, by executing an instruction with the processor, a second latency associated with an external resource available to execute the section of the application (claim 1.  run time of a portion of the application executing on the multi-node computer system… run time of the portion of the application running on the front-end system para. [0040] historical runtime on the multi-node computer, historical runtime on the front-end computer system); 
determining, by executing an instruction with the processor, whether to offload the section of the application to the external resource based on the first latency and the second latency (para. [0008] portions of an application may be offloaded from the front-end nodes to the mulit-node computer system.  
when the first latency is higher than the second latency, offloading, by executing an instruction with the processor,  the section of the application to the external resource (para. [0040] determining where to accelerate a section of an application… user priorities and application characteristics for this application in the application profile to determine whether to accelerate the application.  historical runtime on the multi-node computer system is 50% faster for this application than the historical runtime on the front-end computer system.   resource scheduler would send the application to the multi-node computer system for accelerated execution).
Messer, Che, and Barsness come from a similar field of endeavor of offloading a section of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Messer with Barsness’ disclosure such that the device of Messer is configured to determine whether to offload the section of the application based on the first latency and the second latency in executing the section of the application.  One of ordinary skill in the art would have been motivated to do so because Messer describes offloading the section of the application for improvements in performance.  Barsness would have provided benefits of optimized and efficient offloading of the application based on performance of devices (para. [0019]).
Bade discloses in response to determining an application should be offloaded to an external resource, determining, by executing an instruction with the processor, whether the external resource satisfies a security requirement associated with the application, when the external resource satisfies the security metric, offloading, by executing an instruction with the processor, the application to the external resource (para. [0006] application (workload).  para. [0047] component, such as a workload. para. [0049] the workload management module determines if the security policy of the candidate host is equivalent to the security policy of the migrating component.  para. [0050] performance effects meet an acceptable 
Bade comes from a similar field of endeavor of offloading processing to another host based on performance considerations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further combined Messer and Barsness’ determining to offloading the section of the application based on latency with Bade’s concept of offloading based on equivalent security policy associated with an application such that a security policy is associated with the section of application and evaluated when offloading the section of the application.  One of ordinary skill in the art would have been motivated to do so for benefits of increased security because Bade would have maintained a certain level of security and prevented exposure of the application to more or different attacks (para. [0006],[0026]).

Regarding claim 17, Messer in view of Che, Barsness, and Bade teach the method of claim 16, wherein the determining of whether the section of the application is available to be offloaded includes determining whether the section is partitioned from a remainder of the application as a separate set of object code (Messer: para. [0034] load splitting engine… determine whether one or a combination of two types of splitting are possible.  type of splitting involves moving relatively independent code segments… components of the software program off the embedded device.  para. [0050] load split for the software is determined).

Regarding claim 18, Messer does not teach the method of claim 16, wherein the determining of whether the section of the application is available to be offloaded includes determining whether the section is associated with at least one of a first target performance objective to prioritize latency in execution, a second target performance objective to prioritize a monetary cost of execution, or a third target performance objective to prioritize power usage in execution of the section.

Messer, Che, and Barsness come from a similar field of endeavor of offloading a section of an application for execution by another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Messer by further implementing Barsness’ disclosure of determining whether the section of the application is available to be offloaded by determining whether the section is associated with at least one of a first, second, or third target performance objective.  One of ordinary skill in the art would have been motivated to do so because Barsness would have allowed a user to control offloading based on user priorities.  Furthermore, Barsness would have provided benefits of optimized and efficient offloading of the application based on performance of devices (para. [0019]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Messer in view of Che, Barsness, Bade, and Hanes et al. US Patent Publication No. 2019/0245806 (“Hanes”) 

Regarding claim 19, Messer does not teach the method of claim 16, further including transmitting a request to an edge gateway device to determine one or more external edge resources available to execute the section of the application.

Messer, Che, Barsness, and Hanes are in a similar field of endeavor of offloading data for execution on another device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Messer with Hanes’ disclosure of sending a request to an edge gateway device to determine one or more edge resources available to execute data.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to determine available resources and reserve the resources, which would ensure that computing resources will be available at the required time (para. [0020]).

Allowable Subject Matter
Claims 1-8, 10-12, 14-15, 20, 22-33 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445